Contrary to the mother’s contention, the Family Court properly determined that the petitioner SCO Family of Services established, by clear and convincing evidence, that it made diligent efforts to encourage and strengthen the parental relationship by, among other things, facilitating regular visitation with the children and referring her to parenting classes and therapy programs (see Social Services Law § 384-b [7] [a], [f]; Matter of Star Leslie W, 63 NY2d 136, 142 [1984]; Matter ofDariana K.C. [Katherine MJ, 99 AD3d 899, 901 [2012]). Despite these efforts, the mother failed to plan for the future of the children by failing to consistently attend visitation and to complete a necessary parenting class and a therapy program (see Social Services Law § 384-b [7] [c]; Matter of Joseph W. [Monica W.J, 95 AD3d 1347, *10221348 [2012]; Matter of Beyonce H. [Baranaca H.], 85 AD3d 1168, 1169 [2011]). Accordingly, the Family Court properly found that the mother permanently neglected the children.
Furthermore, the Family Court properly determined that it was in the best interests of the children to terminate the mother’s parental rights, thus freeing the children for adoption by their foster parent (see Matter of Star Leslie W., 63 NY2d at 147-148; Matter of Zechariah J. [Valrick J.], 84 AD3d 1087, 1088-1089 [2011], cert denied sub nom. Valrick J. v Orange County Dept. of Social Servs., 568 US —, 133 S Ct 239 [2012]; Matter of Amber D.C. [Angelica C.], 79 AID3d 865, 866 [2010]). Rivera, J.P., Dillon, Roman and Cohen, JJ., concur.